Citation Nr: 1421431	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to September 19, 2002 for the grant of service connection for status post right shoulder acromioplasty with rotator cuff repair and degenerative joint disease (right shoulder disability).

2.  Entitlement to an effective date prior to September 19, 2002 for the grant of service connection for residuals of left shoulder post-surgical rotator cuff tear with degenerative joint disease (left shoulder disability).  

3.  Entitlement to an increased disability rating for the service-connected right shoulder disability, rated as 20 percent disabling from September 19, 2002 and rated as 40 percent disabling from August 1, 2007.  

4.  Entitlement to an increased disability rating for the service-connected left shoulder disability, rated as 20 percent from September 19, 2002 and rated as 30 percent disabling from August 16, 2007, (excluding the period from February 12, 2010 to August 31, 2010 when a 100 percent rating was assigned under 38 C.F.R. § 4.30).  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  In that rating decision, the AMC granted service connection for right and left shoulder disabilities and assigned a 20 percent disability rating for each shoulder, effective from September 19, 2002.  

The 20 percent disabling rating for the right shoulder disability was subsequently increased to 40 percent effective from August 1, 2007; and, the 20 percent disability rating for the left shoulder disability was subsequently increased to 30 percent effective from August 16, 2007.  A temporary total disability rating for the left shoulder disabling was assigned from February 12, 2010 to August 31, 2010 under 38 C.F.R. § 4.30.

In March 2012, the Veteran testified at a video conference hearing at the RO before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

At the March 2012 video conference, the Veteran, via his attorney, indicated that he would raise a claim of clear and unmistakable error (CUE) in prior November 1969 and May 1982 rating decisions that denied service connection for right and left shoulder disabilities.  As such, this matter is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The Veteran's earlier effective date claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the Veteran's March 2012 hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw from appellate status the issues of entitlement to an increased rating for the service-connected right shoulder disability, rated as 20 percent disabling from September 19, 2002 and rated as 40 percent disabling from August 1, 2007; and, entitlement to an increased disability rating for the service-connected left shoulder disability, rated as 20 percent from September 19, 2002 and rated as 30 percent disabling from August 16, 2007 (excluding the period from February 12, 2010 to August 31, 2010 when a 100 percent rating was assigned under 38 C.F.R. § 4.30).  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issues of entitlement to an increased rating for the service-connected right shoulder disability, rated as 20 percent disabling from September 19, 2002 and rated as 40 percent disabling from August 1, 2007; and, entitlement to an increased disability rating for the service-connected left shoulder disability, rated as 20 percent from September 19, 2002 and rated as 30 percent disabling from August 16, 2007 (excluding the period from February 12, 2010 to August 31, 2010 when a 100 percent rating was assigned under 38 C.F.R. § 4.30), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

In this case, the Veteran (appellant) has withdrawn this appeal as to the issues of entitlement to an increased rating for the service-connected right shoulder disability, rated as 20 percent disabling from September 19, 2002 and rated as 40 percent disabling from August 1, 2007; and, entitlement to an increased disability rating for the service-connected left shoulder disability, rated as 20 percent from September 19, 2002 and rated as 30 percent disabling from August 16, 2007, (excluding the period from February 12, 2010 to August 31, 2010 when a 100 percent rating was assigned under 38 C.F.R. § 4.30).  As such, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an increased rating for the service-connected right shoulder disability, rated as 20 percent disabling from September 19, 2002 and rated as 40 percent disabling from August 1, 2007; or the issue of entitlement to an increased disability rating for the service-connected left shoulder disability, rated as 20 percent from September 19, 2002 and rated as 30 percent disabling from August 16, 2007, (excluding the period from February 12, 2010 to August 31, 2010 when a 100 percent rating was assigned under 38 C.F.R. § 4.30).  Therefore, the appeal as to these issues is dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection for an increased rating for the service-connected right shoulder disability, rated as 20 percent disabling from September 19, 2002 and rated as 40 percent disabling from August 1, 2007 is dismissed.  

The appeal as to the issue of entitlement to an increased disability rating for the service-connected left shoulder disability, rated as 20 percent from September 19, 2002 and rated as 30 percent disabling from August 16, 2007, (excluding the period from February 12, 2010 to August 31, 2010 when a 100 percent rating was assigned under 38 C.F.R. § 4.30), is dismissed.  


REMAND

As noted above, at the March 2012 video conference hearing, the Veteran, via his attorney, indicated that he would raise a claim of CUE in prior November 1969 and May 1982 rating decisions that denied service connection for right and left shoulder disabilities.  The determination of such a claim, at the AOJ level, could profoundly affect, and perhaps moot, the effective date claims currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  For that reason, further action on those claims must be deferred until the CUE claim is resolved at the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim of CUE in prior November 1969 and May 1982 rating decisions that denied service connection for right and left shoulder disabilities must be adjudicated.  If the determination of this claim is unfavorable, he and his representative must be notified of his appellate rights and responsibilities.  

2.  Then, the Veteran's effective date claims must be readjudicated.  If the determination of either claim remains unfavorable, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


